Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Jing G. Sun on December 10th, 2021.  

The application has been amended as follows: 

1.         In claim 23, line 1, after “A method of” delete “treating” and insert “relieving the disease-state and/or reducing the risk of”. 

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's amendment and the Examiner’s amendment, claims 1-19, 21, 23, and 31-39 are allowed and renumbered to claims 1-30.


Given that applicant has cancelled claim 27, the 112(b) rejection of claim 27 is now moot.  Consequently, the 112(b) rejection over claim 27 is hereby withdrawn.  

Given that applicant has amended the claims and in light of the Examiner’s amendment, the 112(a) rejection of claims 23-30 is now moot.  Consequently, the 112(a) enablement rejection of claims 23-30 is hereby withdrawn.

The following is an examiner's statement of reasons for allowance: Claims 1-19, 21, 23, and 31-39 are drawn to a compound of formula (Ia) or (Ib) or formula (IIa) or (IIb) or a stereoisomer, tautomer, or pharmaceutically acceptable salt or solvate thereof; and to a method of relieving the disease-state and/or reducing the risk of a disease, disorder, or condition selected from the list delineated in claim 23, in a patient having the disease, disorder, or condition, comprising administering a therapeutically effective amount of a compound or a stereoisomer, a tautomer, or a pharmaceutically acceptable salt or solvate thereof according to claim 1.  Moreover, applicant has demonstrated in the specification that the compounds of the invention are effective LPA1 antagonists.  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-19, 21, 23, and 31-39 (renumbered 1-30) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
12/12/2021